DETAILED ACTION
	Claims 1-10 are pending.
	All previously asserted prior art rejections are withdrawn in favor of new grounds of rejection because the claims have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 6 and 7, the claims have broader scope than claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (US 2017/0250400) in view of Ito (JPH1167213A), Yoo et al. (US 2015/0140404), Miyata (US 2012/0231337), and Bae (US 2015/0166761).
	Regarding claims 1-3, 6, and 7 Ai et al. teaches an electrode coating layer (functional layer) comprising a metal oxide (inorganic nonconductive particles), sodium carboxymethyl cellulose (CMC) (water soluble polymer), polyacrylic acid (binder), and water (par. 11-16 and 55-57).  It is noted that in applicant’s description the slurry is eventually dried and that Ai teaches the same drying technique.  It is the position of the office that either what is claimed is either an intermediate slurry or that some water is retained during the drying process, and that Ai teaches both.
	Ai does not teach that the CMC has a degree of polymerization of 50 to 450.  However, Ito teaches a CMC based binder for a battery that has a degree of polymerization between 300 and 1800 (par. 5-12).  Ito further teaches that when the degree of polymerization is outside that range the coating is of poor quality (adhesion, workability, etc.) (par. 12).  Therefore, it would have been obvious to one of 
Ai does not teach that a wetting agent is added.  However, Yoo teaches that adding a wetting agent to an inorganic in a film can improve dispersion when it is in the range 0 to 3 parts per 100 of the inorganic particle (par. 46-50).  In addition, Yoo teaches that an adhesion promoter or a wetting agent can be added in an amount of 0 to 5 parts by weight with respect to the coating solution to improve wetting and adhesion (par. 54). Miyata teaches that surfactants may be used as wetting agents, while Bae et al. teaches that surfactants may improve adhesion strength between inorganics and resin (Miyata par. 89, Bae par. 68).  Thus, Yoo, Miyata, and Bae teach that the wetting agents and adhesion promoters may be surfactants, and that the concentration of surfactants may be adjusted to improve the solution.  Therefore, it would have been obvious to one of ordinary skill in the art to use a surfactant in the coating of Ai because Yoo, Miyata, and Bae teach that surfactants improve wettability and adhesion.  In addition, it would have been obvious to one of ordinary skill in the art to adjust the amount of surfactant to within the claimed ranged because Yoo teaches that wetting and adhesive agents can be optimized to improve the coating. 

Therefore, it would have been obvious to one of ordinary skill in the art to add a wetting agent to the inorganic particles in the amount of 0 to 3 parts per 100 of Ai because Yoo teaches that such an additive can improve wettability and dispersion.

	Regarding claim 4, Ai does not teach the degree of etherification of the CMC.  However, Ito teaches that CMC having a degree of etherification between 0.55 and 0.9 improves coating characteristics (workability, flexibility) (par. 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the degree of etherification of the CMC in Ai to between 0.55 and 0.9 because Ito teaches that such a range is optimal for coating characteristics.

	Regarding claims 8 and 10, Ai teaches that the slurry is for a functional layer of a non-aqueous secondary battery (par. 11-16, 40, 58).
	Regarding claim 9, Ai teaches that the functional layer may be 1 to 10 microns (par. 20).

	 Response to Arguments
Applicant's arguments filed 02-14-2022 have been fully considered but they are not persuasive. 
Applicant argues that the new limitation requiring a mass ratio of water-soluble polymer to be 0.9 or less overcomes the previous rejection because it exhibits unexpected results in that the wetting agent also promotes adhesion in that range.
However, according to applicant’s data this claim limitation is not commensurate in scope with the invention.  Specifically, example 7 has a wetting agent content of 0.08 parts per mass and exhibits poor adhesion. In addition, these unexpected results improve the coating of an electrode.  It is unclear whether improved adhesion is desirable for a generic functional layer.  In addition, these results are not unexpected as the newly applied references Miyata and Bae teach that surfactants can both improve wettability and adhesion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.